Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 01/24/2022 incorporates the previously indicated allowable subject matter to the independent claims, thus placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-20 (20 claims) are allowed.
The following is an examiner’s statement of reasons for allowance:

As it was mentioned in the previous Office Action, the closest prior art are Letzel (DE 1551641), Wolfram (US 2,304,390), Yates (US 1,345,571), Speth (US 2,319,015), Snyder (US 3,446,245), Plattner (US 7,401,626), Magorien (US 4,447,040) and Mower (US 3,213,884) teaching of various examples of connectors wherein each one of the male connectors and the female connectors comprises a spring biased valve core and push rod means that aids in pushing the valves on the other connectors when the connectors are coupled in a similar manner as applicant’s general invention. In particular, notice as it was noted in the rejection above and the previous Office Action that Letzel and Wolfram comprises similarities to the design as disclosed by the applicant. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753